                                                                            f 11   D
                                                                    U.S.DiSTRVcT COtmi
                IN THE UNITED STATES DISTRICT COURT FOR                 SAVAKHAH OIV.
                      THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION                   2020      |2 PM 2-26

GEOFFREY MCISAAC,                                                 cum
                                                                                   GF SA.
       Plaintiff,

V,                                                     CASE NO. CV419-021


CITY OF SAVANNAH, SAVANNAH
AIRPORT COMMISSION, GREGORY
KELLY, in his Individual and
Official Capacities; and FRED
MCCOSBY, in his Individual and
Official Capacities,

       Defendants.




                                    ORDER


       Before   the    Court   is   the    parties'      Joint   Stipulation        of

Dismissal with Prejudice. (Doc. 45.) Pursuant to Federal Rule of

Civil Procedure 41(a)(1)(A)(ii), a plaintiff may dismiss an action

by filing '^a stipulation of dismissal signed by all parties who

have   appeared." As      requested       by   the   parties,    this     action    is

DISMISSED WITH PREJUDICE. The Clerk of Court is DIRECTED to close


this case.


       SO ORDERED this           day of March 2020.




                                      WILLIAM T. MOORE, JR.
                                      UNITED STATES DISTRICT        COURT
                                      SOUTHERN       DISTRICT OF GEORGIA
